Citation Nr: 1744476	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-51 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include  posttraumatic stress disorder (PTSD), to include as due to an in-service personal assault.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  The Veteran is a Vietnam Era Veteran.

This mater is before the Board of Veteran's Appeals (Board) on appeal from a December 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran's claim for PTSD has been expanded as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a service connection claim for a diagnosed psychiatric disability encompasses all psychiatric disabilities shown by the record, however diagnosed).  

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection for PTSD is warranted.  Although the Board regrets the delay, further development is necessary prior to adjudicating this claim.

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantial the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

In this current case, the Veteran filed a claim for PTSD in March 2015 under the fully developed claim system.  The Veteran submitted a statement asserting that one of his stressors involved in-service assault from a fellow officer.  Once notified that a Veteran is seeking PTSD based upon in-service violence, VA has a duty to further inform the Veteran of the availability of additional evidence allowed.  However, such notification was not sent to the Veteran.  In the interest of due process, this issue must be remanded.

Additionally, the Veteran obtained a Compensation and Pension (C&P) examination with a psychiatrist.  However, upon review, the Board finds that this examination is inadequate.  The evaluation, dated December 2015, did not consider the Veteran's reported in-service assault.  Further, the evaluation did not consider pertinent information from collateral sources nor did the examiner consider the Veteran's claims file.  A VA examination should consider all evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Therefore, another examination is necessary in this case.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send to the Veteran, and his representative, a VCAA letter, pursuant to 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016).  This notice should notify the Veteran that he may submit alternative forms of evidence (evidence other than service records) to corroborate his account of the alleged in-service assault.  A "special PTSD personal-assault" letter and questionnaire should be sent to the Veteran to assist him in identifying potential alternative sources of evidence to establish an in-service stressor, as set forth in M21-1, part III, 5.14(c).  He should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals. The Veteran should also be notified that alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304 (f) (3). 

2. Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records.  All efforts to obtain the additional evidence must be documented in the electronic claims files.

3. With any necessary assistance from the Veteran, obtain any private treatment records.  All efforts to obtain the additional evidence must be documented in the electronic claims files.

If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  

4. Provide the Veteran additional time to submit additional evidence after receipt of the personal assault letter and, where appropriate, by obtaining evidence on the Veteran's behalf. 

5. After any additional records are associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disability, to include PTSD.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.  

a. The examiner must provide diagnoses of all current acquired psychiatric disabilities and any diagnosed during the appeal period. 	

b. If the Veteran is diagnosed with PTSD, the examiner should specifically opine as to whether it is at least as likely as not (a 50 percent probability of more) that that PTSD is related to an in-service stressor, to include the asserted in-service assault.

c. The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any other diagnosed psychiatric was in whole or part the result of the claimed in-service incident or is otherwise attributable to service.   
	
It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




